Citation Nr: 1745591	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to June 2009.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, denied service connection for hearing loss, a deviated septum, and sinusitis.  

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.

The issue of entitlement to service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The Veteran underwent surgical correction of a deviated nasal septum during active service; the most probative evidence establishes that he does not currently exhibit any residuals of the in-service surgery, to include a deviated nasal septum.
 
2.  The most probative evidence establishes that the Veteran does not currently have chronic sinusitis.



CONCLUSION OF LAW

1.   The criteria for entitlement to service connection for a deviated septum have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In pertinent part, review of the Veteran's service treatment records indicates that at his May 2006 military enlistment medical examination, his nose and sinuses were examined and determined to be normal.  The Veteran received in-service treatment for chronic sinus.  At an August 2008 medical board evaluation, the Veteran's head was noted as atraumatic/normal, and his nose was negative for discharge.  In November 2008 the Veteran reported ringing of the ears and congestion in the nose.  The assessment of septal deviation, turbinate hypertrophy ad sensorineural hearing loss was noted.  In November 2008, the Veteran underwent septoplasty and turbinoplasty for nasal congestion.  
 
In May 2009, the Veteran submitted an application for VA compensation benefits, seeking service connection for, inter alia, hearing loss, deviated septum, and sinusitis.  
In June 2009, the Veteran was deemed physically unfit, and assigned to the temporary disability list due to major depression disorder, degenerative arthritis of the cervical spine, and lumbar degenerative disc syndrome.  The Veteran's other non-disqualifying conditions were identified as acne, hypertension, and gastroesophageal reflux disease.
  
In April 2010, the Veteran was afforded a VA medical examination.  The Veteran reported that during service, he had a deviated septum and experienced difficulty breathing through his nose.  The Veteran reported undergoing septoplasty surgery to correct his deviated septum, which resolved his symptoms.  The Veteran stated that he still snored at night, but was not having difficulty breathing through his nose, nor interference with his daily activities.  
 
The Veteran also reported a history of sinusitis prior to undergoing septoplasty surgery, and recalled being treated once for sinusitis.  He stated that prior to surgery; he experienced pressure and sinus pain three times per week.  However, since surgery, he was not having any further symptoms.  
 
The examination of the Veteran's nose revealed erythematous turbinate without nasal obstruction.  The examiner concluded that there was no sinus tenderness or oral lesions.  The Veteran's paranasal sinuses were X-rayed and there was no evidence of air fluid levels to suggest acute sinusitis.  The examiner determined diagnoses of post septoplasty for a deviated septum without residuals, and status post sinusitis without residuals.
 
Review of post-service treatment records does not show complaints, diagnoses or treatment of chronic sinusitis or deviated septum conditions.  

An MRI of the brain in March 2010 showed Appropriate flow voids at the skull base. The major dural sinuses
are patent.

Mild mucosal changes in the paranasal sinuses. Mastoid air cells
are clear. The adenoidal tissue is prominent for age.

In January 2012, the veteran reported Nasal air flow: a little congested on the left side during a sleep study.  

In July 2009, the Veteran's medication list was noted to include Nasonex
deep sea nasal spray





Applicable Law
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).
 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
Analysis
 
Deviated Septum and Sinusitis
 
The Veteran seeks service connection for deviated septum and sinusitis disabilities.  He contends that service connection is warranted as he was treated for sinusitis and a deviated septum during active service.
 
As set forth above, the Veteran's service treatment records shows that at his May 2006 military enlistment medical examination, his nose and sinuses were examined and determined to be normal.  In November 2008, the Veteran was diagnosed with a deviated septum, and underwent surgery to correct the condition.  Moreover, the post-service record on appeal reflects that the Veteran's in-service sinus and nasal congestion symptoms have not recurred.  Indeed, at his April 2010 VA examination, the Veteran stated that his symptoms resolved after undergoing surgery to correct his deviated septum, and that he was not having difficulty breathing through his nose.  The Veteran also stated that he was not having any further symptoms of sinus pressure or pain, since his surgery.  Based on his examination of the Veteran and a review of the record, the examiner concluded that the Veteran did not currently have a deviated septum or sinus disability.  The examiner determined the diagnoses of post septoplasty for a deviated septum without residuals, and status post sinusitis without residuals
 
The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
 
In this case, the most probative evidence reflects that the Veteran does not currently have a deviated septum or sinusitus disability.  As noted above, that a disease occurred in service is not enough.  Rather, there must be chronic disability resulting from that disease.  Although the service treatment records document episodes of sinus and nasal treatment; chronic disabilities were not diagnosed at that time or at any time during the Veteran's period of active duty.  In addition, when the Veteran was assigned to temporary disability in June 2009, deviated septum and sinusitis were not identified as current conditions.  

Moreover, as explained above, the April 2010 VA examination report indicates that there was no evidence of sinusitis or nasal obstruction.  Furthermore, post-service treatment records do not show any complaints, treatment or diagnoses for deviated septum or sinusitis disabilities.  Based on the foregoing, the Board finds service connection for a deviated septum and sinusitis disabilities is not warranted.
 
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for deviated septum and sinusitis disabilities must be denied.  38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

The Veteran is seeking service connection for hearing loss.  He contends that his current hearing loss is causally related to his period of active duty.

Service connection for impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Review of the Veteran's STR indicates that audiometric testing was performed at his May 2006 military entrance examination and June 2007 physical examination.  

Specifically, these records show that at his May 2006 military entrance examination, audiometric testing showed puretone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
5
0
 0
LEFT
0 
5
0
5

An audiological evaluation was performed on June 19, 2007 and showed pure tone thresholds, in decibels, as follows: 




HERTZ


500
1000
2000
4000
RIGHT
20
25
20
15
LEFT
25
25
15
20

The examiner noted a significant threshold shift in the Veteran's hearing baseline, and referred the Veteran for repeat screening within 30 days.  A follow-up screening is not of record. 

In December 2008, the Veteran reported ringing of the ears and congestion in the nose.  The examiner noted grossly normal hearing at normal speech tones.  The assessment of septal deviation, turbinate hypertrophy ad sensorineural hearing loss was noted.  

In September 2009, the Veteran underwent a VA audiology examination.  His hearing evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
25
25
20
LEFT
25
20
20
20

The Examiner determined that the Veteran's hearing for pure tones and speech was within normal limits bilaterally.  Speech recognition was 100 percent accurate in both ears.  The examiner concluded that the Veteran does not have hearing loss in accordance to VA standards.  

At his April 2017 Board hearing, the Veteran testified that he began to experience hearing loss in 2008, when he experienced trauma to his face.  He stated that a VA doctor provided him with hearing aids in 2010.  

The evidence of record includes an August 2010 VA audiology consultation.  The Veteran reported bilateral tinnitus and hearing difficulty that was worse in his left ear.  Word recognition was noted as right ear 88 percent at 50 dB HL, and left ear 80 percent at 60 dB HL.  An assessment of unilateral mild to moderate sensorineural hearing loss in left ear was noted.  The examiner determined that the Veteran was a hearing aid candidate for the left ear only.  

Therefore, because the Veteran's testimony indicates that his hearing difficulties may have increased in severity since his most recent VA examination, and because he may now meet VA's definition of hearing loss, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his hearing difficulties.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA medical records. 

2.  Thereafter, provide the Veteran with a VA examination of for claimed hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

a.  The examiner must determine whether the Veteran has a hearing loss disability for VA purposes in either ear.

b.  If the Veteran has hearing loss for VA purposes, the examiner must also furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that hearing loss is related to military service.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


